Citation Nr: 1743226	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  09-41 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a genitourinary (GU) disability with associated, bladder/urinary/erectile dysfunction symptoms, (hereafter referred to as a "GU disability"), under the provision of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Michael Viterna, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Meehan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1981 until November 1985.

In October 2010, the Veteran testified before the undersigned Veterans Law Judge
during a videoconference hearing held at the RO.  A transcript of that hearing has
been associated with the claims file.

In April 2011, the Board remanded the claims for service connection for a
psychiatric disorder and a bladder/urinary disorder, to the RO, via the Appeals
Management Center (AMC), in Washington, D C, for further evidentiary
development, to include obtaining VA examinations and opinions regarding the
Veteran's service connection claims.

After the requested development was completed, the case was returned to the
Board, and, in a March 2013 decision, the Board denied the claims for service
connection for a bladder disorder under the provision of 38 U.S.C.A. § 1151.

The Veteran appealed the Board's March 2013 decision to the United States Court
Of Appeals for Veterans Claims (Court) and, in January 2014, the Court approved
a Joint Motion for Remand (Joint Motion) which vacated the Board's decision that denied service connection for the bladder disorder under the provision of 38 U.S.C.A. § 1151.  

Pursuant to the Joint Motion, the Board remanded for further development in May 2014.

In October 2014, a VA medical opinion was provided, but the Board concluded the opinion was inadequate.  Subsequently in May 2016, the Board requested a Veterans Health Administration medical opinion (VHA), which was provided in February 2017.  
 
The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A preponderance of evidence is against a finding that the Veteran has an
additional GU disability, resulting from a cystectomy at a VA facility in March 2004 as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or that he has an additional disability which was the result of an event not reasonably foreseeable occurring as a result of or by virtue of VA hospital care, medical or surgical treatment, or examination.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for a GU disability status post cystectomy, have not been met.  38 U.S.C.A. §§  1151, 1701, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record indicates that the Veteran underwent a VA performed cystectomy in March 2004 to remove a sebaceous cyst.  Following the surgery, he developed a hematoma and infection, which required additional treatment.  The Veteran contends that he currently has a new GU disability, as a result of this surgery.

When a claimant incurs additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358(a). 

To be awarded compensation under section 1151, a claimant must show that VA treatment (or other qualifying event) resulted in additional disability, and further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361. 

To determine whether additional disability exists, the claimant's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other relevant incident in which the claimed disease or injury was sustained upon which the claim is based, is compared to the claimant's condition after such treatment, examination or program has stopped.  38 C.F.R. § 3.361(b).

Provided that additional disability exists, the next consideration is whether the causation requirements for a valid claim for benefits have been met, to consist of both actual and proximate causation.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the additional disability.  If it is shown merely that a claimant received medical care or treatment, and has an additional disability, that in and of itself would not demonstrate actual causation.  38 C.F.R. § 3.361(c)(1). 

The proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the treatment at issue without informed consent.  38 C.F.R. § 3.361(d)(1). 

Proximate cause may also be established where the additional disability was an event not reasonably foreseeable, based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable medical provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. § 17.32 ).  38 C.F.R. § 3.361(d)(2).

The Board must assess the credibility and weight of all evidence, including the
medical evidence to determine its probative value accounting for evidence which it
finds to be persuasive or unpersuasive and providing reasons for rejecting any
evidence favorable to the claimant.  Equal weight is not accorded to each piece of
evidence contained in the record, every item of evidence does not have the same
probative value.  When all the evidence is assembled, VA is responsible for
determining whether the evidence supports the claim or is in relative equipoise,
with the appellant prevailing in either event, or whether a preponderance of the
evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran submitted a letter dated August 2004 from a private physician, Dr. K.C.A., which stated that the Veteran had multiple medical problems, including erectile dysfunction/loss of sensation, since the 2004 cystectomy, and they are more likely than not a direct result of that procedure.  There is no mention of bladder/urinary symptoms, however.

In a January 2008 report, a VA clinician opined that the Veteran had GU complaints well prior to undergoing the 2004 cystectomy, and that the subjective GU complaints are less likely as not related to or caused by the removal of the sebaceous cyst.  The VA clinician did not however, address the question of whether the GU symptoms were aggravated by the 2004 surgery.

In the April 2011 remand, the Board remanded the claim of entitlement to service
connection for a bladder disorder to obtain a VA examination and opinion regarding the nature, extent, and etiology of any currently GU disorder, to include bladder spasm, including whether any currently diagnosed bladder/urinary disorder is attributable to the 2004 cystectomy.  The examiner was specifically instructed to discuss and reconcile any additional opinions of record, to include the August 2004 opinion of Dr. K.C.A., and the January 2008 VA opinion.

In October 2011, a VA urologic surgeon reviewed the Veteran's claims file and
examined the Veteran.  The doctor assessed lower urinary tract symptoms (LUTS),
and stated that it was unrelated to the 2004 cyst excision, but possibly related to
increased fluid intake.  In an addendum opinion authored later that month, the VA
examiner noted that the opinions of  Dr. K.C.A. and the January 2008 VA examiner
were reviewed, and further stated that the Veteran s urinary complaints were not
caused by, or a result of, the 2004 cyst excision or any subsequent post-operative
complications.

As noted by the January 2014 Joint Motion, the October 2011 VA examiner did not
reconcile the various opinions of record, nor did he provide a complete rationale for
his opinion.  Notably, he did not address all of the Veteran's reported symptoms, which include bladder spasms and irritation.  Further, the examiner did not address the question of whether the Veteran had a bladder/urinary disorder prior to the 2004 surgery and, if so, whether the disorder was aggravated by the 2004 surgery.

A VA medical opinion was provided in October 2014.  The examiner opined that there were GU symptoms prior to the excision and they were less likely than not aggravated by the procedure.

A December 2014 letter from the Veteran's attorney challenged VA compliance to the Board's remand instructions.  The letter stated, "[u]nfortunately the [October 2014] opinion does not fully comply with the Board remand request to identify any 'identified disorders(s)' as Mr. [redacted] also suffers from erectile dysfunction and loss of sensation of his pubic region."  The correspondence also included a letter dated November 6, 2014 from Dr. K.C.A., that stated the following:

[The Veteran] has been a patient under my care for the last twenty plus years.  In March 2004 he underwent a surgical procedure to remove a cyst from his lower abdomen which unfortunately caused him to have constant loss of sensation of his pubic region leading to erectile dysfunction.  He also has developed urinary outlet problems of hesitancy, lack of bladder sensation, post-void dribbling and other troubling symptoms of urinary outflow obstruction despite a normal exam and PSA level.

A VHA opinion from a specialist was requested by the Board in May 2016 after the Board determined the October 2014 medical opinion to be inadequate.  Specifically, the Board found that the examiner did not opine as to whether symptoms present only after surgery were proximately caused by the carelessness, negligence, lack of proper skill, error in judgement, or similar instance of fault on the part of the VA facility furnishing the care, or as an event not reasonably foreseeable.  In February 2017, a VHA opinion was provided.  The Board finds that the reasoning provided by the VA examiner is highly persuasive as it is based on a thorough review of the evidence and is accompanied by a rationale based on medical expertise that explains the clinical basis for the opinion.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet App 444, 448-49 (2000).

The specialist opined the following:

The sebaceous cyst that was removed by surgery service is underneath the skin and the incision usually made in the skin and subcutaneous tissue for removal of cyst.  The urinary bladder is deep in the true pelvis and there is no evidence in the record which shows there is any injury to urinary bladder.  The penile sensory nerves and blood supply to penis is also separate and the surgical incision is not near any of those important structures.  So the symptoms of bladder pain, spasms, frequency, loss of penile sensation, ejaculation or erectile function can't be explained by the type of surgery or its complications.  So, it is not likely that the veteran incurred any additional disabilities as result of the surgery.  In the records it was noted that he has some urine dribbling after fluid consumption before the surgery and all the symptoms were experiences after surgery.  Dr. [K.C.A.] is veteran's private physician and I am not aware of his specialty or expertise.  He opined all the new symptoms after surgery are from his surgical complications but he doesn't provide any scientific explanation for it!  [It is] my opinion is that there is no additional disability incurred after surgery...It  is my professional opinion that [the Veteran's claimed post-surgery disability] is not reasonably foreseeable.  No reasonable surgeon will explain to the patient that there is a possibility of developing urinary and erectile dysfunction after removal of a subcutaneous cyst in the suprapubic area.  I also believe that the surgeons did not deviate from the standard of care and the postoperative complications were managed appropriately well.

As noted in the above opinion, the medical report following the procedure revealed no mention of any injury or complication during the cystectomy.  "Cyst was removed without complications.  No bleeding was seen.  The wound was closed with sutures.  Patient tolerated the procedure well."  (See VA Medical Treatment Record dated 6/29/2009 in VBMS).  The examiner explained that the area of the body involved with the surgical incision is distinctly remote from the organs that the Veteran claims were injured, therefore the Veteran's symptoms cannot be explained by the cystectomy or any of the complications that followed.  The examiner also addressed the opinions of Dr. K.C.A.  While there is no doubt that Dr. K.C.A. is competent to provide his opinions on the matter, the examiner noted that there is no indication of his specialty or expertise.  Further, the examiner found the opinions of Dr. K.C.A. to be highly conclusory, as he provided no scientific explanation for them.  In the August 2004 opinion for example, the only bases for Dr. K.C.A.'s opinion was that the Veteran did not suffer from the loss of sensation and erectile dysfunction prior to the cystectomy.  No additional support was provided.  In his November 2014 opinion, he once again spoke to causation, but provided no additional support for the bare conclusion.  Finally, there is no indication his physician had access to the Veteran's medical records documenting the operation itself, or to any follow-up records.  Regardless of the fact that the physician claims to have seen the Veteran for "twenty plus years," the Board finds that fact alone is insufficient to overcome the need for clinical rationale.  See Bloom v. West, 13 Vet App 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet App 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet App 614 (1992).  Thus, the Board finds his opinions carry little probative weight.

The Veteran contends numerous symptoms that he attributes to the 2004 operation including  bladder spasms, bladder irritation, lack of bladder sensation, hesitancy, urinary dribbling, loss of sensation of his pubic region leading to erectile dysfunction.  While there are documented GU complaints prior to surgery, the Veteran asserts additional symptoms which he claims only became present after the March 2004 surgery.  Indeed the Veteran is competent to report these symptoms as he experiences them; however his statements regarding causation are not competent as the Veteran is a layperson and has not been shown to be capable of making medical conclusions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board notes that in order for the Veteran to be eligible for compensation under 38 U.S.C.A. § 1151 due to VA treatment, the evidence must establish that he sustained additional disability and that this additional disability is etiologically linked to the VA treatment by the appropriate standard under 38 U.S.C.A. § 1151.  If there is no competent evidence of additional disability or no evidence of a nexus between the hospitalization, medical or surgical treatment, or examination and the additional disability or death of the Veteran; the claim for compensation under 38 U.S.C.A. § 1151 must be denied.

While the Veteran clearly did undergo surgery at a VA facility in March 2004, from which he suffered some complications and had multiple complaints thereafter, the objective evidence of record simply does not show that he sustained any qualifying additional disabilities, or aggravated any preexisting conditions under the provisions of 38 U.S.C.A §1151, 38 CFR § 3.358.  As noted above, the Board finds that the February 2017 VHA opinion concluding there is no additional disability to be highly probative and thus carries significant weight.  

Since the first element of a 38 U.S.C.A. § 1151 claim has not been met (no finding of an additional disability), the Board need not address whether the Veteran was adequately advised of the risks of the procedure, whether there was fault on the part of the surgeon, or whether the allegedly resulting additional disability was reasonably foreseeable.  The Board notes, however, that the evidence of record is wholly against finding any negligence or lack of informed consent.  

The Board finds that the preponderance of the evidence is against the Veteran's 38
U.S.C.A. § 1151 claim.  Consequently, the benefit of the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A § 5207(b), Gilbert v. Derwinski, 1 Vet App 49, 55 (1990).


ORDER


The appeal is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


